
	
		III
		112th CONGRESS
		1st Session
		S. RES. 280
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Reid, Mr.
			 Udall of New Mexico, Mr. Udall of
			 Colorado, Mr. Begich,
			 Mr. Reed, Mrs.
			 Murray, Mrs. Boxer,
			 Mr. Bingaman, Mr. Nelson of Florida, Mr.
			 Coons, Mrs. Gillibrand, and
			 Mrs. Hutchison) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September
		  19, 2011, as National Hispanic-Serving Institutions Week and
		  recognizing the achievements of the Hispanic Association of Colleges and
		  Universities.
	
	
		Whereas Hispanic-serving institutions play an important
			 role in educating many underprivileged students and helping those students
			 attain their full potential through higher education;
		Whereas Hispanic-serving institutions are degree-granting
			 institutions that have a full-time equivalent undergraduate enrollment of at
			 least 25 percent Hispanic students;
		Whereas in 2010, there were 307 Hispanic-serving
			 institutions in the United States, enrolling 1,348,436 Hispanic students in
			 nonprofit postsecondary schools;
		Whereas Hispanic-serving institutions are actively
			 involved in stabilizing and improving the communities in which the
			 Hispanic-serving institutions are located;
		Whereas 54 percent of Hispanic students in the United
			 States attend nonprofit, postsecondary Hispanic-serving institutions;
		Whereas celebrating the vast contributions of
			 Hispanic-serving institutions to the United States strengthens the culture of
			 the United States;
		Whereas the achievements and goals of Hispanic-serving
			 institutions are deserving of national recognition;
		Whereas 2011 marks the 25th anniversary of the
			 establishment of the Hispanic Association of Colleges and Universities, an
			 organization that works to improve the capacity of Hispanic-serving
			 institutions in helping students across the United States succeed;
		Whereas the Hispanic Association of Colleges and
			 Universities fulfills its mission by promoting the development of member
			 colleges and universities, improving access to, and the quality of,
			 postsecondary educational opportunities for Hispanic students, and meeting the
			 needs of business, industry, and government through the development and sharing
			 of resources, information, and expertise; and
		Whereas the week beginning September 19, 2011, would be an
			 appropriate week for national recognition of Hispanic-serving institutions:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 achievements and goals of Hispanic-serving institutions across the United
			 States;
			(2)recognizes the
			 achievements of the Hispanic Association of Colleges and Universities
			 throughout the 25 years since the establishment of the organization;
			(3)designates the
			 week beginning September 19, 2011, as National Hispanic-Serving
			 Institutions Week; and
			(4)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 Hispanic-serving institutions.
			
